UNITED STATES OF AMERICA
SOUTHERN DISTRICT OF NEW YORK
                                           x
USA
                                                             19 Cr. 711 (NSR)
          - against -

CARLO ESTIME,                                               ORDER ACCEPTING
                                                            PLEA ALLOCUTION
                             Defendant.
                                           x
NELSON S. ROMÁN, U.S.D.J.:

       The Court has reviewed the transcript of the plea allocution in the above-entitled case,

the charging papers, and all other pertinent parts of the record. The Report and Recommendation

of the Honorable Paul E. Davison, United States Magistrate Judge, dated December 1, 2020, is

approved and accepted.



                                                    SO ORDERED.




          6/24/2021
                                                    Hon. Nelson S. Román,
                                                    United States District Judge

Dated: White Plains, NY
       June 24, 2021
